Citation Nr: 1004198	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
low back disability, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to 
June 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, granted service connection for degenerative joint 
disease of the lumbar spine and assigned an initial 
noncompensable rating, effective July 21, 2005 (the date of 
the claim for service connection).  In December 2006, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) 
was issued in September 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2007.  In a supplemental SOC 
(SSOC) issued in June 2009, the RO assigned a higher rating 
of 10 percent effective February 8, 2006; a temporary 100 
percent rating due to convalescence following surgery 
effective March 23, 2006; a noncompensable rating effective 
July 1, 2006; a 10 percent rating effective December 15, 
2006; and a 20 percent rating effective July 27, 2007.  In 
September 2009, the RO granted service connection for 
bilateral lower extremity radiculopathy secondary to the 
service-connected degenerative joint disease of the lumbar 
spine with a noncompensable rating effective July 7, 2008.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative joint disease of the lumbar spine, the Board 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted higher ratings during 
the pendency of the appeal for the Veteran's low back 
disability, inasmuch as higher ratings for this disability 
are available throughout the period of appeal, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

For reasons expressed below, the appeal-now recharacterized 
to include the matter of the Veteran's entitlement to a 
TDIU-is being remanded to the RO, via the AMC.  VA will 
notify the Veteran when further action, on his part, is 
required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

In August 2009, the Veteran asserted that his service-
connected low back disability has worsened and warrants a 
higher rating.  He stated that he has received numerous 
injections from a private physician which have done little to 
relieve his pain.  He also remarked that his low back 
disability has severely impacted his ability to work.  He 
stated that he could no longer work at his previous job 
(corrections officer), and he could only work four hours a 
day three days a week at his present retail job.  He included 
a Job Function Report prepared in connection with his 
previous employment as a corrections officer.  Additionally, 
a private treatment record from December 2007 indicates that 
the Veteran could not perform his usual occupation.  Therapy 
notes from the Atlanta Orthopedics Pain Medicine Clinic show 
that the Veteran's low back disability interferes 
significantly with his ability to work.

Given the Veteran's remarks concerning his employability, and 
the medical records indicating that the Veteran could no 
longer work in his usual occupation due to his low back 
disability, on these facts, the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). (holding that where a veteran submits 
evidence of a medical disability; makes a claim for the 
highest rating possible; and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a TDIU).  

Moreover, in light of statements by a private physician that 
the low back disability renders the Veteran unable to 
participate in his usual occupation, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU for his lumbar 
spine.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding 
that where an appellant presents evidence of unemployability, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion as to what effect the 
appellant's service-connected disability has on his ability 
to work).  This opinion should be obtained by the physician 
who conducts an orthopedic examination of the Veteran.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination, by appropriate physicians, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to any scheduled examination(s), without good cause, 
shall result in denial of the claims for increase (to include 
the claim for a TDIU)  See 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should also give the appellant an opportunity to present 
information and/or evidence pertinent to the appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also inform the Veteran of the 
information and evidence necessary to support  his claim for 
a TDIU due to service-connected lumbar spine disability.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for an increased rating 
should include consideration of whether additional "staged" 
rating of the Veteran's low back disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above) is 
appropriate.  Also, the RO should, after giving the Veteran 
an opportunity to file a formal claim for a TDIU, and 
completing the other actions noted below, adjudicate the 
matter of the Veteran's entitlement to a TDIU due to service-
connected lumbar spine disability, in the first instance, to 
avoid any prejudice to the Veteran.  See e.g. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board points out that, 
even if the percentage requirements for a TDIU set forth in 
38 C.F.R. § 41.6(a) are not met, the RO should also consider 
whether the criteria for invoking the procedures set forth in 
38 C.F.R. § 4.16(b), for award of a TDIU on an extra-
schedular basis, are met. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claims for a higher rating and for 
TDIU.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU.  The RO should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA examination of his lumbar 
spine, by an appropriate examiner, at a VA 
medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner, and each report 
of examination should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  
The examiner should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological 
impairment associated with the Veteran's 
lumbar spine disability, to include 
radiculopathy.  The examiner should 
clearly indicate whether any  such 
impairment constitutes a separately 
ratable neurological manifestation of the 
service-connected lumbar spine disability; 
and, if so, the examiner should provide an 
assessment of each such manifestation-as 
mild, moderate, moderately severe, or 
severe.

The examiner also should conduct range of 
motion testing of the lumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes). 
 The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain 
on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the lumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also specifically 
indicate whether there is any unfavorable 
ankylosis of the lumbar spine, or of the 
entire spine.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating intervertebral disc syndrome 
(IVDS)-specifically, comments as to the 
existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a physician). 
 If the Veteran has incapacitating 
episodes associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

The orthopedic examiner should render also 
render an opinion, based upon review of 
the record and consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the Veteran's degenerative joint disease 
of the lumbar spine renders him unable to 
obtain or retain substantially gainful 
employment.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
rating, as well as the claim for a TDIU 
due to lumbar spine disability.  If the 
Veteran fails, without good cause, to 
report to any scheduled examination(s), in 
adjudicating the claims, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority (to include, as regards the 
matter of a TDIU, 38 C.F.R. § 4.16(b)).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


